DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-4, 7-15 and 18-24 were previously pending and subject to a non-final office action mailed 04/14/2022. Claims 1 and 12 were amended; no claim was cancelled or added in a reply filed 07/14/2022. Therefore claims 1-4, 7-15 and 18-24 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 9, filed 07/14/2022, with respect to claim objection have been fully considered and are persuasive.  The objection of claim 12 has been withdrawn. 
Applicant's arguments filed 07/14/2022 in regards to section 101 rejection have been fully considered but they are not persuasive. 
The Applicant argues that the claims integrates the abstract idea into a practical application because the claims integrate the unique product distribution controller into a larger system that receives a large amount of product characteristics from a number of sellers and product characteristics of products desired by a plurality of individuals and identifies a matching transaction. Then the system automatically and without human intervention facilitates delivery of the product while protecting private information of the consumer and optimize the seller’s marketing efforts (remarks p. 10). Examiner respectfully disagrees. 
The fact that the unique product distribution controller is integrated into a larger system that receives a large amount of product characteristics from a number of sellers and product characteristics of products desired by a plurality of individuals and identifies a matching transaction does not integrate the abstract idea into a practical application because the larger system of “a plurality of seller system” is still recited at a high level of generality which amounts to instructions of applying the abstract idea into a computer. The larger system does not improve the functioning of the computer or the technical field itself. Rather, it actually uses the inherent efficiency of a computer in order to automate and speed up the performance of the abstract idea which does not integrate the abstract idea into a practical application (please see MPEP 2106.05(f) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.”).
Furthermore, protecting private information of the consumer and optimizing the seller’s marketing effort is not a technical solution to a problem but falls within the abstract idea/business solution of organizing human activity because it allows for business relations and marketing. 
As such, the claims are directed towards an abstract idea and not patent eligible. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-15, and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receives characteristics of a desired product including one of a product category and a product identification and one of a price, a price range, a date, a date range, a location, and a distance from a location; receives product characteristics of a product available from the seller to be offered to one or more of the plurality of individuals, the product characteristics including one of a product category and a product identification and one of a price, a price range, a date, a date range, a location, and a distance from a location; identifies, using the product characteristics of the product available from the seller to be offered to one or more of the plurality of individuals and the characteristics of the desired product, a matching transaction including an identified product and an identified individual; in response to identifying the matching transaction, facilitates a delivery of one of an offer related to the identified product and the identified product to the identified individual without revealing the physical address of the identified individual to the seller; and withholds from seller, as a default position, the personally identifiable information of the identified individual; in response to identifying the matching transaction, generate a unique identification code and send the unique identification code to the seller; and in response to [reading] the unique identification code, send demographic information related to the identified individual to the seller.”
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial and legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: a plurality of seller systems, each seller system including a seller controller and being associated with a seller; a plurality of user devices, each user device including a user device controller and being associated with one of a plurality of individuals; a product distribution computer including: a data storage system including a physical address and personally identifiable information associated with each of a plurality of individuals and a product distribution controller in communication with the seller controller, each user device controller of the plurality of user devices and the data storage system; a memory coupled to the product distribution controller, wherein the memory stores program instructions executable by the product distribution controller. 
Moreover, the “scanning” step is recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering, which is a form of insignificant extra solution activity. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Each of the additional limitations, alone or in combination, is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as filed (paragraph 43, 85-90, 60-61 and 105) does not provide any indication that the additional elements describe above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the scanning step is well understood, routine, and conventional activity is supported under Berkheimer. 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receives characteristics of a desired product including one of a product category and a product identification and one of a price, a price range, a date, a date range, a location, and a distance from a location; receives from a seller, product characteristics of a product available from the seller to be offered to one or more of the plurality of individuals, the product characteristics including one of a product category and a product identification and one of a price, a price range, a date, a date range, a location, and a distance from a location; identifies, using the product characteristics of the product available from the seller to be offered to one or more of the plurality of individuals and the characteristics of the desired product, a matching transaction including an identified product and an identified individual; in response to identifying a matching transaction, facilitates the delivery of one of an offer related to the identified product and the identified product to the identified individual; and withholds from seller, as a default position, the personally identifiable information of the identified individual; in response to identifying the matching transaction, generate a unique identification code and sends the unique identification code to the seller; and in response to [reading] the unique identification code, sends demographic information related to the identified individual to the seller.”
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial and legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: a plurality of seller systems, each seller system including a seller controller and being associated with a seller; a plurality of user devices, each user device including a user device controller and being associated with one of a plurality of individuals; a product distribution computer including: a data storage system including a physical address and personally identifiable information associated with each of the plurality of individuals and a product distribution controller in communication with the seller controller, each user device controller of the plurality of user devices and the data storage system; a memory coupled to the product distribution controller, wherein the memory stores program instructions executable by the controller and a permission setting module. 
Moreover, the “scanning” step is recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering, which is a form of insignificant extra solution activity. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Each of the additional limitations, alone or in combination, is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as filed (paragraph 43, 85-90, 60-61 and 105) does not provide any indication that the additional elements describe above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the scanning step is well understood, routine, and conventional activity is supported under Berkheimer. 
Dependent claim 2/13 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1/12 without successfully integrating the exception into a practical application (permission setting module is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claims 3-4 and 14-15 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/12 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 8/19 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/12 without successfully integrating the exception into a practical application or providing significantly more limitations 
Dependent claim 7/18 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1/12 without successfully integrating the exception into a practical application (QR code is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 9/20 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1/12 without successfully integrating the exception into a practical application (an interface and the permission setting module are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 10/21 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1/12 without successfully integrating the exception into a practical application (an interface and social media identification is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claims 11/22 is also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/12 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claims 23-24 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/12 without successfully integrating the exception into a practical application (a permission setting module is described at a high level of generality which amounts to simple instructions of applying the abstract idea in a computer environment) or providing significantly more limitations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628